  Case: 4:20-cv-01635-MTS Doc. #: 9 Filed: 03/02/21 Page: 1 of 1 PageID #: 39




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                    )
                                                )
                Plaintiff,                      )
                                                )
          v.                                    )         No. 4:20 CV 1635 MTS
                                                )
 CORIZON HEALTH CARE, et al.,                   )
                                                )
                Defendants.                     )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion to proceed in forma pauperis on

appeal. When the Court dismissed this action, it certified in writing that an appeal would not be

taken in good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's motion to proceed in forma pauperis on

appeal, Doc. [8] is DENIED.

       Dated this 2nd day of March, 2021.




                                                MATTHEW T. SCHELP
                                                UNITED STATES DISTRICT JUDGE
